Citation Nr: 0530386	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-12 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's mother, father and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970, with service in Vietnam from July 1969 to July 1970. 

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a June 2002 decision by the VA RO in Newark, New 
Jersey.

In May 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.
During the hearing the veteran submitted additional evidence, 
and waived initial consideration of the evidence by the RO; 
the veteran's waiver and additional evidence are of record. 
The Board accepts this evidence for inclusion in the record.  
See 38 C.F.R. § 38 C.F.R. § 20.800 (2004).

In June 2005, the veteran submitted additional evidence 
directly to the Board without a waiver of initial RO 
consideration.  As most of this evidence is duplicative or 
not pertinent to the outcome of the case, remand to the RO 
for consideration is not warranted.  

During the May 2005 Board hearing, the veteran raised the 
issue of service connection for post traumatic stress 
disorder, hearing loss, tinnitus and residuals of a tooth 
extraction.  The Board refers these matters to the RO for 
appropriate action.  


FINDINGS OF FACT

1. All evidence necessary for an equitable resolution of the 
issue addressed in this decision has been obtained, and no 
further development is necessary.

2. The veteran is currently diagnosed as having hepatitis C.

3.  The veteran served in combat, and his assertions 
regarding exposure to blood of fellow servicemen are 
consistent with the circumstances, conditions, or hardships 
of combat.

4.  The competent medical evidence of record indicates that 
the veteran developed hepatitis C as a result of exposure to 
blood during his combat service in the military.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for hepatitis C are met.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board has considered the veteran's claim of service 
connection for hepatitis C with respect to the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West 2003).  Given the favorable outcome as noted 
above, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to comply with the VCAA, would not be 
justified.


II.  Factual Background

A May 1993 private hospital pathology report reveals that a 
liver biopsy was performed and the veteran was diagnosed with 
chronic active hepatitis C.

In a May 2001 private medical record, L. Kim-Schluger, M.D. 
indicated that she saw the veteran on follow-up examination.  
His recent laboratory data showed a platelet count of 35,000, 
WBC 3.1, and hemoglobin of 15.4.  A recent CT scan showed no 
focal liver lesions and his persistent splenomegaly.  The 
veteran was to return in six months.

A May 2002 VA examination report reflects that the veteran's 
claims file and medical chart were not available for review.  
The veteran gave a history of exposure to Hepatitis C that 
was first diagnosed in 1990.  He stated that in 1968, during 
service, he had blood transfusions.  He denied any drug 
abuse, alcohol problems or history of unsafe sex.  The 
diagnosis was status post exposure to Hepatitis C with 
chronic active hepatitis and mild cirrhosis status post 
treatment with Interferon.  

In November 2002 letters from the veterans' mother and 
father, they stated that in late August 1968 they visited the 
veteran at Walston Army Hospital in Fort Dix, New Jersey.  At 
that time, they found that he was being given intravenous 
injections of some type of fluids for walking pneumonia.  

In a December 2002 letter, the veteran's Pastor stated that 
he had known the veteran for the last thirty years, in which 
time they remained best of friends.  He stated that the 
veteran was not known to be an intravenous drug user.  He 
also stated that the veteran was a man of utmost character 
and integrity.

An undated letter from a business associate/friend was 
received in March 2003.  This individual stated that he had 
been friends with the veteran for thirty-three years and 
business associates for nineteen years.  He was also ex-
military.  He stated that the veteran was a man of high moral 
values and principles and he was the type of person he would 
love to have his own daughter marry.  The veteran had never 
been involved in any criminal activity or prosecuted for any 
crime.  He also stated that the veteran had never 
experimented with any illegal substances, nor did he 
associate with individuals who did.  

In the veteran's May 2003 substantive appeal, he stated that 
during his lifetime the only exchange of fluids which were 
attributable to the etiology of his hepatitis came from his 
August 1968 injections and intravenous therapy in Walston 
Army Hospital at Fort Dix.  He stated that he could not have 
been diagnosed or treated for hepatitis C at that time as the 
disorder was not even classified until 1979 nor was it 
defined with a modality of treatment until the mid 1980s.  He 
further stated that prior to 1992, blood was not screened nor 
was proper precautions taken with respect to injections and 
intravenous therapy, so given his strong moral character; he 
requested that he be afforded the benefit of the doubt.  

In a July 2003 letter, Dr. Kim-Schluger stated that the 
veteran had hepatitis C induced cirrhosis.  It was as likely 
as not that he contracted this virus during his duty in the 
military service in Vietnam.  

In a July 2003 letter from V.S. Panella, M.D., the doctor 
stated that he had been treating the veteran since 1993 for 
compensated cirrhosis due to hepatitis C.  The veteran 
provided no history of drug abuse or transfusion prior to 
1990 and did not consume alcohol.  In Dr. Panella's opinion, 
the most likely source of infection was through exposure to 
possibly contaminated blood on the battlefield during his 
tour of duty in Vietnam.  

A July 2003 private psychological evaluation record reflects 
that the veteran reported that after his basic training at 
Fort Dix, and his advance training at Fort Sill, he was sent 
to Artillery Combat Leadership School.  He served in Vietnam 
from July 1969 to July 1970 mostly in the Delta Region and 
along the Cambodian border.  During his tour of duty, he was 
exposed to Hepatitis C and discussed several incidents during 
his service when he was in contact with blood products.  The 
veteran described his duty in Vietnam as being an "NCO" in 
charge of a small artillery crew that had six guns.  He 
indicated that his men were moved in and out of fire bases to 
offer immediate fire support.  The guns were moved by 
helicopter.  In describing his military experience, he 
described himself as a "shake and bake," referring to an 
NCO who went to the training program and received their rank 
prior to entering Vietnam. 

In a January 2004 VA opinion, the VA physician who conducted 
the May 2002 VA examination indicated that he now reviewed 
the claims file.  He referred to his May 2002 report where he 
mentioned that the only risk factor the veteran was able to 
give was while in service he received a blood transfusion.  
Since his service medical records are not available, the VA 
physician was unable to verify whether he did receive a blood 
transfusion.  Other than that, he did not have any risk 
factor related to military service.  In his opinion, if the 
veteran did have a blood transfusion while he was in service, 
it was as likely as not that his hepatitis C was related to 
military service.  

In a January 2004 statement, the veteran provided that his 
MOS in Vietnam was 13B40 and that during his tour he 
witnessed a number of incidents involving infantry and 
special forces they were supporting who were wounded.  He 
stated that some time in early October 1969 he witnessed some 
soldiers killed by enemy fire in a Special Forces camp, close 
to the Cambodian border.  When he was airlifted into a place 
called L Z Rock, he witnessed many incidents in support of 
the ARVN troops they were assigned to support at the same 
time regularly getting incoming enemy fire with some of his 
own personnel getting wounded.

Leona Kim Schluger, MD stated that the veteran has chronic 
hepatitis C.  She stated that the veteran had no other known 
risk factors except for his exposure to potentially 
contaminated blood during his military service in Vietnam.

During a May 2005 Board hearing, the veteran stated that he 
was engaged in combat with the enemy.  He reported that he 
was exposed to the blood of injured soldiers.  He also 
reported that he had a blood transfusion in service.  His 
mother and father testified that the veteran had a 
transfusion in service.


III. Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

The Board has no reason to doubt that the veteran was exposed 
to combat and that he assisted with injured soldiers which 
would reasonably expose him to blood, based on his MOS as an 
artillery gunchief. 

At the Board hearing, the veteran's representative provided 
that the veteran arrived in Vietnam in July 1969 and was 
assigned to the second field force, battery A, fifth 
battalion, 42nd Army.  The veteran's MOS was 13 bravo 40, 
artillery gun chief and reconnaissance.  His duties were 
artillery missions in support of American forces.
The veteran testified that while in Vietnam, he was the NCO 
in charge of support missions.  He engaged in combat most of 
the time, receiving and returning fire.  He would get dropped 
in an LZ, trying to support the offense.  He had casualties 
and would assist with the injured soldiers.  During combat he 
came in contact with blood of the injured soldiers by 
rendering first aid where he tried to stop the bleeding by 
applying direct pressure.  He testified that he did not 
handle those soldiers killed in action.  The Board observes 
that the veteran's DD Form 214 (Armed Forces of the United 
States Report of Transfer or Discharge) notes his specific 
duty in Vietnam was artillery gunchief.  His military 
education and training included code of conduct, the Geneva 
Convention, combat related training, and canoneer training.  
The veteran's DD 214 Form shows that the veteran  received 
the Good Conduct Metal, National Defense Service Medal,  
Vietnam Service Medal, and Vietnam Campaign Medal, with 2 
Overseas Bars..

In light of the veteran's military specialty as an artillery 
gun chief, his military training and education, his time 
spent in Vietnam, and the veteran's own statements, the Board 
finds that the positive and negative evidence regarding the 
veteran's participation in combat is at the very least in 
relative equipoise.  Accordingly, he is entitled to the 
benefit of the doubt and the Board proceeds on the basis that 
the veteran engaged in combat.  

The Board notes that 38 U.S.C.A. § 1154(b) does not establish 
a presumption of service connection, see Collette v. Brown, 
82 F.3d 389, 392-93 (Fed. Cir. 1996), rather it eases the 
combat veteran's evidentiary burden of demonstrating that an 
in-service incident occurred to which the current disability 
may be connected. See also Caluza v. Brown, 7 Vet. App. 498, 
507 (1995); Russo v. Brown, 9 Vet. App. 46, 50 (1996).  
Therefore, "[s]ection 1154(b) provides a factual basis upon 
which a determination can be made that a particular injury 
was incurred...in service[,] but not a basis to link 
etiologically the [injury] in service to the current 
condition." Cohen v. Brown, 10 Vet. App. 128, 137-38 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996)).

Further, the United States Court of Appeals for Veterans 
Claims (Court) in Cohen, supra, held that service connection 
for an injury incurred in combat requires a showing of 
current disability and a link between the current disability 
and service.  The Board finds that the evidence as outlined 
above supports the veteran's claim of entitlement to service 
connection for hepatitis C.  In a July 2003 statement, Dr. 
Kim-Schluger opined that it was as likely as not that the 
veteran contracted hepatitis C during his duty in the 
military service in Vietnam.  In a separate July 2003 letter, 
Dr. Panella opined that the most likely source of infection 
was through exposure to possibly contaminated blood on the 
battlefield during his tour of duty in Vietnam.  The Board 
notes that in January 2004 the VA examiner opined that if the 
veteran did have a blood transfusion while he was in service, 
it was as likely as not that his hepatitis C was related to 
military service.  However, the Board finds that this opinion 
is only probative to one of the etiologies offered by the 
veteran and not the etiology of exposure to blood during 
combat which is the bases for the grant of service connection 
for hepatitis C.

The Board also notes that the veteran has no other risk 
factors for hepatitis.  In its role as fact finder, the Board 
finds the veteran to be a credible historian and accepts his 
account of in-service combat-incurred exposure to blood.  The 
veteran's statements indicating that while serving in 
Vietnam, he had contact with blood of wounded soldiers, is a 
risk factor that was among those enumerated in a notice 
concerning his claim that the RO had sent him in May 2002.   
Significantly, there is no medical evidence that contradicts 
the evidence set forth above, and thus the only relevant 
evidence that addresses the etiology and/or onset of the 
veteran's hepatitis C supports the veteran's claim.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Huston v. Principi, 17 Vet. App. 195, 205 (2003).  Therefore, 
resolving all reasonable doubt in favor of the veteran, the 
Board concludes that the veteran most likely incurred 
hepatitis C while on active duty in Vietnam.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the 


issue); see also 38 U.S.C.A. § 1154 (West 2002).  
Accordingly, service connection for hepatitis C is granted.

ORDER

Entitlement to service connection for hepatitis C is granted 
subject to the law and regulations governing the payment of 
monetary benefits.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


